Response to Amendment
Regarding the rejections of claims 1-12 under 35 U.S.C. 112(b) (pre-AIA  35 U. S. C. 112, second paragraph), applicant asserts “the compensation signal according to the claimed invention compensates for variation of the voltage that the power voltage supply directly outputs from itself regardless of the influence of the downstream circuit”, and “the compensating signal does not discriminate one pixel from another”. In the claimed invention, since each pixel 100 of the display panel (as shown in Fig. 1) receives a positive power voltage OVDD (as shown in Fig. 2), due to a voltage drop caused by a voltage line resistance, which is inherently presented in a display panel, the power voltage OVDD received by each pixel 100 is different. With the claimed display device, it is unlikely to compensates for voltage variation considering panel load and voltage drop and to obtain a uniform display brightness, which is one objective of the claimed invention (see [0004] of specification). Moreover, according to applicant’s arguments, if the claimed invention merely intends to “compensate(s) for variation of the voltage that the power voltage supply directly outputs from itself regardless of the influence of the downstream circuit”, why bother to compensate data signals and scan signals of downstream pixel circuits, the invention should aim to provide a power voltage supply with a voltage compensation to obtain a constant voltage output. The examiner would withdraw the rejections of claims 1-12 under 35 U.S.C. 112(b) (pre-AIA  35 U. S. C. 112, second paragraph) if applicant could clarify these issues.
Regarding claims 1 and 5, applicant has amended claims 1 and 5. Applicant further argues that Park '070, Han, and In, either individually or in combination, do not teach or suggest "a compensation signal for compensating for variation of the power positive of the power voltage supply . . ., wherein the compensation signal is a difference between the power positive voltage that is directly outputted from the power voltage supply ……” (Remark, page 10).
The examiner respectfully disagrees with applicant’s arguments. Park’070 discloses an OLED display device, wherein a power voltage supply 170 generates a power positive voltage ELVDD and supplies the power voltage ELVDD to a plurality of pixels, and a voltage detector 160 detects the power voltage ELVDD supplied to the pixels and compensates a ELVDD variation due to a voltage drop caused by a voltage line resistance. However, the voltage detector 160 as taught by Park’070 is capable of detecting any ELVDD change including variation of the voltage ELVDD that the power voltage supply directly outputs from itself.

    PNG
    media_image1.png
    490
    1474
    media_image1.png
    Greyscale
  
 Han’s Fig. 1					     Applicant’s Fig. 1

Similarly, Han (Fig. 1) discloses an OLED display device, wherein a power voltage supply 40 generates a power positive voltage ELVDD and supplies the power voltage ELVDD to a plurality of pixels, and a voltage detector 50 detects the power voltage ELVDD directly output from the power voltage supply 40, which is essentially same as that disclosed by applicant’s Fig. 1.